Citation Nr: 1722185	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to exposure to contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for a disability manifested by short-term memory loss, to include as due to exposure to contaminated water at Camp Lejeune.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, had active service from July 1975 to July 1978 and May 1980 to June 1986.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

These issues were previously before the Board in March 2014, at which time the Board denied service connection for headaches, an acquired psychiatric disorder, and a disability manifested by short-term memory loss, each claim to include as due to exposure to contaminated water at Camp Lejeune.  Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion to Remand (Joint Motion) with respect to the Board's denials of service connection for headaches and a disability manifested by memory loss.  This Joint Motion was granted by the Court the same month.  The Joint Motion noted specifically that the Veteran had abandoned on appeal his claim of entitlement to service connection for an acquired psychiatric disorder.  

Thereafter, these issues were returned to the Board in January 2015, at which time they were remanded for additional development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board also notes that the Veteran submitted additional evidence, consisting of medical treatise reports, directly to the Board in May 2015.  Generally, the submission of new evidence directly to the Board without consideration by the agency of original jurisdiction (AOJ) warrants a remand for such consideration of this evidence.  See 38 C.F.R. § 20.1304.  In the present case, however, the Veteran submitted a written waiver of such AOJ consideration, and such evidence may thus be considered by the Board.  



FINDINGS OF FACT

1.  The Veteran's currently diagnosed headache disability was not present at the time of service separation, and there is no competent probative evidence of a nexus between the headache disability and military service or any incident therein, to include exposure to contaminated water at Camp Lejeune.

2.  A disability characterized by short-term memory loss was not present in service or until many years thereafter, and there is no competent probative evidence of a nexus between such a disability and military service or any incident therein, to include exposure to contaminated water at Camp Lejeune.


CONCLUSIONS OF LAW

1.  A headache disability was not incurred in or aggravated by active military service and may not be presumed to have incurred therein, to include as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1131,5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2016).

2.  A disability manifested by short-term memory loss was not incurred in or aggravated by active military service, to include as due to exposure to contaminated water at Camp Lejeune.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of an April 2009 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing the claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's duty to assist under the VCAA includes helping the claimant to obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Here, the Veteran's service treatment records and VA and private medical records have been obtained.  He has not identified any other records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf is satisfied.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when it is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the RO provided the Veteran with appropriate examinations and/or opinions in February 2010, April 2011, and August 2015.  Specifically, the examiners reviewed the claims file and medical history, examined the Veteran, and provided explanations for the opinions stated which are consistent with the credible evidence of record and enables the Board to make an informed decision.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Therefore, the Board finds that the VA has satisfied its duties to notify and to assist the claimant in this case.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board may proceed with appellate review.

II.  Service Connection

The Veteran seeks service connection for a headache disability, and a disability characterized short-term memory loss.  He asserts such disabilities were either incurred in service, or are the result of in-service exposure to contaminated water at Camp Lejeune, North Carolina.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection may be established on a direct basis with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a) (2013), the evidentiary requirements for establishing entitlement to service connection benefits are more relaxed.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that "[t]he clear purpose of [subsection 3.303(b)] is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases," and only applies to the chronic diseases set forth in § 3.309(a)).  Specifically, § 3.303(b) provides that when a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes").  If the evidence is not sufficient to show that the disease was chronic at the time of service, then the claim may be established with evidence of a continuity of symptoms after service, which is a distinct and lesser evidentiary burden than the nexus element of the three-part test under Shedden.  Walker, 708 F.3d at 1338; C.F.R. § 3.303(b).  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period."  Walker, 708 F.3d at 1338-39 (observing that a claim for a chronic disease "benefits from presumptive service connection . . . or service connection via continuity of symptomatology").

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent.  Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id. at p. 6.  

More recently, the regulations governing claims for benefits related to exposure to contaminated water at Camp Lejeune, North Carolina, were amended effective March 14, 2017.  Eight conditions were named as presumptive diseases for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) and were presumptively exposed to contaminated water at Camp Lejeune between August 1, 1953, and December 31, 1987.  The listed diseases include: adult leukemia, aplastic anemia and other myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin's lymphoma, and Parkinson's disease.  See 38 C.F.R. §§ 3.307 and 3.309.  The amendments apply to all cases filed on or after March 14, 2017, as well as to all claims pending before VA as of that date.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

As an initial matter, the Board notes the Veteran was stationed at Camp Lejeune between November 1975 to February 1976 and between March 1977 to July 1978.  As such, he has at least 30 days or more of service at Camp Lejeune, and his exposure to contaminated water is thus presumed.  Nevertheless, after considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a headache disability and a disability characterized by short-term memory loss on any basis, to include as due to contaminated water exposure.  

Upon enlistment, the Veteran reported a history of "frequent or severe headaches" on the July 1975 report of medical history.  No current headache disability or cognitive impairment was noted on physical examination, and he was found fit for service.  During service, the Veteran reported headaches on several occasions.  In October 1977, he complained of several symptoms, including headaches and dizziness.  The impression was of flu syndrome, and he was given medication and bed rest.  On physical examination in June 1978 for separation for his first period of service, the Veteran was without any noted neurological or psychiatric abnormalities, to include headaches and/or a memory disorder.  

Upon the Veteran's return to active duty service in May 1980, the record does not reflect that he was afforded a service entrance examination.  A May 27, 1980 clinical notation indicates his health records were reopened that date.  The Veteran reported headaches again in August 1980, thought to be secondary to an old prescription for glasses.  In January 1985, the Veteran reported headaches in the morning with visual changes and sinus production.  In between these events, a March 1982 periodic physical examinations was negative for headaches or any cognitive complaints, including short-term memory impairment.  The Veteran's February 1986 separation exam was negative for any neurological or psychiatric abnormalities, and none were reported at that time.  

Post-service, the Veteran first reported headaches to a VA treatment provider in September 2008.  In October 2008, the Veteran reported a multiple-year history of headaches, usually right-sided or frontal, which lasted until he takes ibuprofen.  The Veteran reported having a CT scan 4-5 years ago, and was told that everything was ok.  The VA treatment provider opined that the Veteran's headaches may be related to hypertension but he could not rule out other etiologies.  A December 2008 VA clinical record notes the Veteran complained of headaches occurring once a week, treated by ibuprofen.  In April 2009, the Veteran requested a renewal of ibuprofen for headaches.  

Regarding the alleged memory disorder, the Veteran first complained of difficulty with memory post-service in September 2008.  A treatment record dated later that month notes that immediate memory was intact.  However, mental status examination in October 2008 revealed memory was impaired.  No diagnosis for short-term memory loss was given.  

Based on the above, the Board is unable to conclude headache and/or cognitive disorders were incurred in service.  Regarding a cognitive disorder characterized by memory loss, the service treatment records are negative for any such disability.  The Veteran reported no such symptoms in service, and the various periodic and separation examinations are negative for any psychiatric or neurological disabilities.  

While the Veteran did report headaches in service, these complaints were either acute and transitory, or due to other underlying factors, such as the flu or an outdated eyewear prescription.  The Veteran denied recurrent headaches at service separation, and no headache or neurological disabilities were noted on the June 1978 or February 1986 physical examinations at service separation.  Moreover, the Veteran did not report symptoms of or seek treatment for headaches or memory impairment for many years after service.  This lengthy period without complaint or treatment is one piece of evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the Veteran has himself alleged onset of chronic headaches during service, and that his symptoms have been continuous since that time.  During a VA examination in February 2010, he reported his headaches began at least 25 years ago, for an unknown reason.  He stated that he went to medic while in the marines, and was treated with medication.  He explained that he didn't complain any further while in the military because he thought he would be considered weak.  The Veteran reported that his headaches continued over the years and worsened.  

The Veteran is competent to report such observable symptomatology as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Board does not, however, find his assertions of a continuity of symptomatology to be credible, as he denied any such symptoms at service separation in February 1986.  Moreover, he neither sought VA treatment nor filed a VA compensation claim for headaches for many years following service.  

Finally, the Board finds no evidence of an etiological nexus between the claimed headache and memory disorders, and service, to include contaminated water exposure therein.  The February 2010 VA examiner diagnosed headaches, and opined that the current headaches were less likely as not caused by or a result of treatment for headaches during his active duty service due to little documentation of headaches both during and after active military service.  The examiner reasoned that, upon review of the claims file, he was only able to find two references to headaches in the military records, and a single reference to headache in the VA treatment notes.  The examiner did not know the etiology of the Veteran's current headaches but noted that the Veteran had a history of conditions which could trigger headaches such as hypertension, bipolar disorder, and substance abuse.  

At VA examination in April 2011, the Veteran stated that he had an onset of headaches while serving at Camp Lejeune in 1975.  He reported headaches 2 or 3 times a week that lasted a day or so.  The examiner diagnosed headaches, chronic, recurrent, tension type.  The examiner reviewed the Veteran's claims file, including service medical records, post-service clinical notes, and material submitted by the Veteran.  The examiner opined that the Veteran's headaches were less likely as not caused by or a result of his exposure to contaminated water at Camp Lejeune.  The examiner reasoned that the at least as likely as not standard could not be met except by examining the epidemiological evidence unique to Camp Lejeune.

Regarding the claimed memory disorder, the Veteran reported that his memory issues began in the early 1970's, and that he currently forgets names, appointments, conversations.  The examiner noted no history of neurologic-related hospitalization or surgery, neurological trauma, or neurological neoplasm.  The examiner diagnosed headaches with memory problems, but did not provide an etiological opinion regarding the Veteran's current memory problems. 

Most recently, a VA medical opinion was afforded the Veteran in August 2015.  A VA physician reviewed the entire claims file, to include the in-service and post-service Veteran's medical history prior to rendering an opinion.  After reviewing all evidence of record, the examiner stated it was less likely than not the Veteran's current headache disability was related to service, to include as due to in-service exposure to contaminated water at Camp Lejeune.  The examiner opined that, based on review of the medical literature, an association between exposure to the contaminants in the water at Camp Lejeune and the development of chronic headaches was not established.  The examiner further wrote "[H]eadaches can be a symptom during acute exposure toxicity, but not a lingering symptom once removed from the exposure."  The examiner noted the "service treatment records are negative for a headache condition while in service, during the Veteran's acute exposure; and chronic headaches after exposure are not noted to be a sequela of acute exposure."  The physician cited to several medical studies and journal articles in support of her conclusion.  

Regarding the alleged disability characterized by short-term memory loss, the August 2015 examiner opined that a current cognitive and/or memory disorder was not demonstrated.  Reviewing the record, the Veteran's memory was described as "excellent", according to a March 2013 VA treatment notation.  The remainder of the record reflected no "psychological or psychiatric diagnoses or evidence of a cognitive disorder to include memory loss."  The examiner further explained that "[i]mpaired recall in the context of depression, decreased concentration, and an admission for relapse of both cocaine abuse and bipolar disorder, does not constitute a diagnosis of cognitive disorder/memory loss disorder."  

A current disability is central to any service connection claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the present case, the competent evidence of record does not reflect a current diagnosis of a disability characterized by short-term memory loss at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  According to the August 2015 examiner, the Veteran does not have such a current disability, and no such disability is reflected within the record.  The Veteran is certainly competent to report a perceived impairment of his memory.  See Jandreau, 492 F.3d at 1372.  He is not, however, competent to diagnosis an underlying cognitive disorder, as such requires expertise in neurological and psychiatric disorders, as well as clinical testing.  Therefore, his assertions of such a disorder are not competent evidence.  

Regarding the claimed headache disability, the Board acknowledges that the Veteran has a current headache disability, as such is shown by the competent evidence of record.  The record is, however, without credible and competent evidence of a chronicity for headaches in service or continuity of symptomatology after service, and service connection for headaches is not warranted on any basis.  

What remains for consideration is whether the Veteran's headache disability may otherwise be related to his service.  The Board finds the preponderance of the evidence is against there being a nexus between the Veteran's headache disability and his service.  The Board attaches significant probative value to the February 2010 VA examination, as well as the August 2015 VA medical opinion.  Each examiner reviewed the record and concluded that the Veteran's headache disability was less likely than not related to his active service, to include exposure to contaminated water.  The August 2015 examiner cited to numerous studies and provided a clear rationale for the proffered opinion.  These examiners are competent to offer these medical opinions and they are probative evidence in the matter. 

The Board has also considered the Veteran's statements asserting a nexus between his current headache disability and memory loss, and his active duty service.  He is not competent to provide a nexus opinion in the absence of credible evidence of continuity of complaints as he is a layperson without the specialized training necessary to address a complex question with respect to headaches, and does not cite to any supporting medical texts or treatises.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has also considered the treatise evidence submitted by the Veteran in May 2016.  While this evidence discusses water contamination generally, it does not directly address the Veteran's claimed headache and/or cognitive disorders.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  

Without evidence of a chronic disease with an onset in service, continuity of pertinent symptomatology since active duty, or competent evidence of an association between the current headache disability and active duty, service connection for headaches is not warranted on a direct basis, nor is it warranted due to exposure to contaminated water at Camp Lejeune.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims for service connection for a headache disability and a disability characterized by memory loss.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for headaches is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2012).  


ORDER

Service connection for a headache disorder, to include as due to exposure to contaminated water, is denied.  

Service connection for a disorder characterized by memory loss, to include as due to exposure to contaminated water, is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


